
	
		I
		110th CONGRESS
		2d Session
		H. R. 6125
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide a mechanism for the construction
		  of petroleum refineries on military installations to provide a reliable source
		  of petroleum products for use by the Armed Forces, and for other
		  purposes.
	
	
		1.Military use
			 refineries
			(a)AuthorizationThe President may authorize the design and
			 construction of one petroleum refinery for each of the Army, Navy, Air Force,
			 and Marine Corps that will be—
				(1)located at a site—
					(A)on a military
			 installation designated by the President, other than a closed military
			 installation or portion thereof; or
					(B)on a closed military installation, or
			 portion thereof, made available for the siting of a refinery in the manner
			 provided by the base closure law applicable to the installation; and
					(2)reserved for the
			 exclusive purpose of manufacturing petroleum products designated for
			 consumption by units and elements of that branch of the Armed Forces.
				(b)Solicitation for
			 design and construction proposalsThe President shall solicit
			 proposals for the design and construction of a refinery under this section. In
			 selecting a proposal or proposals under this subsection, the President shall
			 consider—
				(1)the ability of the
			 applicant to undertake and complete the project;
				(2)the extent to
			 which the applicant’s proposal serves the purposes of the project; and
				(3)the ability of the
			 applicant to best satisfy the criteria set forth in subsection (c).
				(c)Refinery
			 criteriaA refinery constructed under this section shall meet or
			 exceed the industry average for—
				(1)construction efficiencies; and
				(2)operational
			 efficiencies, including cost efficiencies.
				(d)Operation of
			 refineryIn the case of a
			 site referred to in subsection (a)(1)(A), after the construction of the
			 refinery, the site shall be leased for operation, for its fair market value, to
			 an applicant selected in the manner described in subsection (b). In the case of
			 a site referred to in subsection (a)(1)(B), after the construction of the
			 refinery, the site shall be disposed of in the manner provided by the
			 applicable base closure law.
			(e)Use of
			 productsAll petroleum
			 products manufactured at a refinery constructed under this section shall be
			 sold to the Federal Government, at a price not to exceed the fair market value
			 of the petroleum products, for use by the Armed Forces.
			(f)FundingA contract for the design or construction
			 of a refinery may not be entered into under this section in advance of the
			 appropriation of funds sufficient for such purpose. Funds appropriated for the
			 Department of Defense or for Department of Energy national security programs
			 may not be used to enter into contracts under this section for the design,
			 construction, or operation of a refinery. Funds appropriated for the Department
			 of Defense may be used to purchase petroleum products manufactured at a
			 refinery constructed under this section for use by the Armed Forces.
			(g)DefinitionsIn
			 this section:
				(1)The term
			 base closure law means the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note)
			 and title II of the Defense Authorization Amendments and Base Closure and
			 Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note).
				(2)The term closed military
			 installation means a military installation closed or approved for
			 closure pursuant to a base closure law.
				2.Repeal of
			 requirement relating to procurement and acquisition of alternative
			 fuelsSection 526 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is
			 repealed.
		
